DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. John L. Rogitz on 11/08/2021.
 
Claims were amended as following:
1.	(currently amended)	An assembly, comprising:
at least one processor;
at least one display configured to communicate with the processor;
the processor being programmed to 
execute a messaging app for sending messages from a sender device to recipient devices, the instructions being executable to employ the messaging app to:
receive text input at the sender device from a sender;
responsive to the text input containing a blacklisted term, locking use of the sender device for executing the messaging app pending entry of an unlock code, and otherwise send a voice signal converted fromand synthesized to be in the sender’s voice


2.	(currently amended)	The assembly of Claim 1, wherein the processor is programmed to 
compare the text input to a list of terms; and
based at least in part on the compare, determine whether to convert the text input to the voice signal. 

3.	(currently amended)	The assembly of Claim 2, wherein the list of terms comprises a blacklist, and the processor is programmed to input to the voice signal responsive to the text input containing at least one term on the blacklist.

4.	(currently amended)	The assembly of Claim 3, wherein the processor is programmed to input containing at least one term on the blacklist, present on the assembly a warning.

5.	(currently amended)	The assembly of Claim 3, wherein the processor is programmed to input containing at least one term on the blacklist, disable the assembly at least from sending voice signals pending input of a correct code.

6.	(currently amended)	The assembly of Claim 2, wherein the list of terms comprises a whitelist, and the processor is programmed to input to the voice signal responsive to any term in the text input containing not being on the whitelist.

7.	(original)	The assembly of Claim 1, wherein the voice signal is generated using a model of the sender’s voice, and the model of the sender’s voice resides only on the assembly and on no other computing devices.

8.	(currently amended)	The assembly of Claim 1, wherein the processor is programmed to 
authenticate a logged-on user responsive to opening the messaging app prior to employing the messaging app to transmit the voice signal.

9.	(currently amended)	A machine-implemented method comprising:
receiving text input at a sender device from a sender;
determining whether the text input contains a blacklisted term;
responsive to determining that the text input contains a blacklisted term, locking use of the sender device pending entry of an unlock code; and
responsive to determining that the text input does not contain a blacklisted term, converting the text input to a voice signal and sending the voice signal to at least one recipient device.

10.	(canceled).

11.	(original)	The method of Claim 9, comprising:


12.	(original)	The method of Claim 9, comprising:
converting the text input to the voice signal using a model of the voice of the sender.

13.	(currently amended)	A sender device comprising:
at least one computer storage that is not a transitory signal and that comprises instructions executable by at least one processor to:
receive text input from a sender associated with the sender device;
identify whether the text input contains at least one blacklisted term;
responsive to the text input containing at least one blacklisted term, lock use of [[a]] the sender device into which the text input was entered pending entry of an unlock code;
responsive to the text input not containing at least one blacklisted term, convert the text input to a voice signal using a model of a voice of [[a]] the sender associated with the sender device; and
transmit the voice signal to a recipient device.

14.	(canceled).

15.	(previously presented)	The device of Claim 13, wherein the instructions are executable to:
unlock use of the sender device after locking use upon receipt of a valid code.

16.	(original)	The device of Claim 13, wherein the instructions are executable to:
responsive to the text input containing at least one blacklisted term, present a warning on the sender device.

17.	(original)	The device of Claim 13, wherein the model resides only on the sender device and on no other computing devices.

18.	(previously presented)	The device of Claim 13, wherein the instructions are executable to:
authenticate a logged-on user responsive to opening an app to receive the text input prior to transmitting the voice signal.

19.	(original)	The device of Claim 13, comprising the at least one processor, the at least one processor and the computer storage being in the sender device.

20.	(new)	The assembly of Claim 1, wherein the processor is programmed to:
send the voice signal along with ambient audio from sound in the sender’s vicinity mixed with the voice signal.



Allowable Subject Matter
Claims 1-9, 11-13, 15-20 are allowed.
The following is an Examiner's statement of reasons for allowance:
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants' remarks, filed 10/18/2021 as well as added limitations of independent claims, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MD S ELAHEE/                                                                                                                                                                                                      MD SHAFIUL ALAM ELAHEE
Primary Examiner
Art Unit 2653
November 11, 2021